MEMORANDUM**
Nathan Burgess appeals pro se the district court’s Fed.R.Civ.P. 12(b)(6) dismissal without leave to amend of his complaint against the City and County of San Francisco and Court Clerk Alan Carlson.
The district court correctly dismissed Burgess’s first amended complaint because he failed to allege a violation of any constitutional right pursuant to 42 U.S.C. § 1983 and § 1985 and because 18 U.S.C. § 241 and § 242 are criminal statutes which cannot form the basis for a civil suit, Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980). The district court correctly held that Burgess failed to state a claim under any of the other statutes raised in his complaint.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.